NUMBER 13-19-00140-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


RODOLFO A. ESCAMILLA,                                                     Appellant,

                                             v.

SHELLY HOGAN ESCAMILLA,                                                   Appellee.


                 On appeal from the County Court at Law
                       of Live Oak County, Texas.



                      MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria

      Appellant Rodolfo A. Escamilla appeals a protective order rendered against him in

favor of appellee Shelly Hogan Escamilla in trial court cause number CV01766 in the

County Court at Law of Live Oak County, Texas. We dismiss the appeal.
                                     I. BACKGROUND

      On February 28, 2019, the trial court signed the protective order that is at issue in

this case. Appellant thereafter filed a notice of appeal. On June 19, 2019, the clerk’s

record was filed, and on July 15, 2019, the reporter’s record was filed. Appellant

subsequently filed an unopposed joint motion to abate the appeal and remand it to the

trial court for further consideration. According to appellant’s unopposed joint motion, the

parties to the appeal were engaged in settlement negotiations regarding a proposed

dissolution of the protective order. Appellant asserted that he planned to file a motion to

dismiss the appeal upon resolution of the dispute. On December 12, 2019, this Court

granted appellant’s motion and abated and remanded the appeal.

      On April 6, 2020, the Court ordered appellant to file a status report regarding the

events on remand and advised him that the failure to respond might result in the dismissal

of the appeal for want of prosecution. In response, appellant filed a motion for extension

of time to effectuate the proposed settlement. We granted appellant’s motion for

extension of time.

      On May 21, 2020, appellant filed a motion to reinstate the case on the docket and

begin the briefing schedule. On May 28, 2020, appellant informed the Court that the

parties had “substantially” agreed to the necessary terms for settlement of the underlying

divorce, including an agreement regarding the protective order at issue here. Appellant

again advised the Court that he would voluntarily dismiss the appeal when the trial court

vacated the protective order. However, appellant again reiterated his request for a

“briefing schedule.” On July 24, 2020, we granted appellant’s motion, reinstated the

appeal, and advised appellant that the “briefing time has commenced.”



                                            2
       On September 8, 2020, the Clerk of the Court notified appellant that his brief was

due on August 24, 2020 but had not been filed. The Clerk advised appellant that the

appeal would be dismissed unless appellant reasonably explained the failure and the

appellee was not significantly injured by the appellant’s failure to timely file a brief.

Appellant did not respond to the Clerk’s directive.

                                         II. ANALYSIS

        This Court has the authority to dismiss an appeal for want of prosecution or because

the appellant has failed to comply with a requirement of the appellate rules, a court order, or

a notice from the clerk requiring a response or other action within a specified time. See TEX.

R. APP. P. 42.3(b),(c); Smith v. DC Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San

Antonio 2017, no pet.). Here, the appellant has failed to comply with the appellate rules or

respond to the directives of the Clerk. Appellant has not filed his brief, filed a motion for

extension of time, or otherwise responded to the Court regarding his failure to file a

brief. Appellant has failed to timely and diligently prosecute his appeal. See TEX. R. APP.

P. 42.3(b),(c).

                                       III. CONCLUSION

        The Court, having examined and fully considered the record before the Court, is

of the opinion that the appeal should be dismissed. Accordingly, we dismiss this appeal

for want of prosecution and because the appellant failed to comply with the

requirements of the appellate rules and directives from the Clerk. See id.

                                                                  NORA L. LONGORIA
                                                                  Justice

Delivered and filed the
10th day of December, 2020.



                                              3